Title: From James Madison to Edmund Pendleton, 2 May 1790
From: Madison, James
To: Pendleton, Edmund


Dear SirN. Y. May 2. 90
I thank you very sincerely for the readiness with which you have complied with my troublesome request on the subject of the Stamp-Act. I made it on a supposition that you had been present at the proceedings of the Virga. Assembly, which I find was not the case. But, knowing the accuracy & extent of your intelligence on all such interresting occurrences, I consider the particulars with which you have favord me as not the less authentic on that account.
You were right in predicting that the assumption would not be abandoned as long as new shapes could be devised for the measure. I understand that the leading advocates persist in declarations of their hopes of final success, and that new experiments are in agitation. Since my last a vote has passed by a large majority separating that part of the Secretary’s plan, from the provision for the federal debt, and bills have been ordered in for the latter alone. This will embarrass the efforts in favor of the Assumption, but will not defeat it, if by any means a majority can be made up on that side.

Something like the Influenza is revisiting this part of America. It seems to be less severe than it was last fall, though nearly as general. I have been confined for some days with that & the effects of the medicine I took for it, but am at present pretty well again. I hope this will find your health undisturbed by that or any other cause, being with fervent wishes of every species of happiness to you, Your affecte friend & servt.
Js. Madison Jr
